Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically from applicant’s 
representative Steven Chang (Reg. No. 59,423) on April 1, 2022.

Claims 1-3 and 5 of the application have been amended as follows:

Claim 1.	(currently amended)  A device for measuring horological shakes comprising a structure carrying an articulated mechanism comprising a gripper arranged so as to clamp a horological mobile component within a horological assembly or an assembled horological movement, wherein said articulated mechanism comprises a first element fixed to said structure, and relative to which a second element is capable of undertaking a substantially linear movement under the effect of at least one actuator arranged so as to maneuver, in a contactless manner and in [[both]] first and second running directions, said second element measure [[the]] positions of said second element in said first and second running directions, and at least one load sensor arranged to determine [[the]] variation in [[the]] at least one of an axial pushing or pulling load of said second element carrying said gripperand a gradient of said load, and to send, to a control system comprised in said device, a signal for triggering [[the]] a position measurement by the at least one position sensor during each sudden change in the variation in each of the first and second running directions, and to determine [[the]] a value of [[the]] a shake [[E]] of said mobile component within the assembly in which it is mounted, by comparing [[the]] position values measured in [[the]] two positions in which [[a]] the sudden change 

Claim 2.	(currently amended)  The device according to claim 1, wherein said compliant mechanism is of [[the]] a four-necked system type with at least two crosspieces, extending between said first element and said second element perpendicularly to one another, to which each of said crosspieces are connected via two necks, said two crosspieces constituting, with said first element and said second element, a deformable parallelogram.

Claim 3.	(currently amended)  The device according to claim 1, wherein said at least one load sensor is a power consumption sensor of said at least one actuator.

Claim 5.	(currently amended)  A method for measuring horological shakes, wherein for the measurement of the shake of a mobile component assembled in a mechanism with and maneuverable in said first and second running directions, in that said mobile component is grasped using said gripper, in that said at least one actuator is implemented in [[a]] the first running direction change in the variation a first position in which said first sudden change in the variation occurs is recorded, wherein said at least one actuator is maneuvered in [[a]] the second running direction running direction, until a second sudden change in the variation a second position in which said second sudden change in the variation occurs is recorded, and in that [[the]] a value of [[the]] a shake of said mobile component is calculated using [[the]] a distance between said first position and said second position.

Allowable Subject Matter

Claims 1 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a structure carrying an articulated mechanism comprising a gripper arranged so as to clamp a horological mobile component within a horological assembly or an assembled horological movement, wherein said articulated mechanism comprises a first element fixed to said structure, and relative to which a second element is capable of undertaking a substantially linear movement under the effect of at least one actuator arranged so as to maneuver, in a contactless manner and in first and second running directions, said second element, in that said articulated mechanism comprises a compliant mechanism with necks and/or flexible strips, having a substantially linear force/stroke characteristic, connecting said second element to said first element, and wherein said device comprises at least one position sensor arranged to measure positions of said second element in said first and second running directions, and at least one load sensor arranged to determine variation in at least one of an axial pushing or pulling load of said second element carrying said gripper, and a gradient of said load, and to send, to a control system comprised in said device, a signal for triggering a position measurement by the at least on position sensor during each sudden change in the variation in each of the first and second running directions, and to determine a value of the shake of said mobile component within the assembly in which it is mounted, by comparing position values measured in two positions in which the sudden change occurs taken in combination with the other limitations of claim 1.
	Claims 2-6 are allowed by virtue of their dependence from claim 1.  

The closest prior art of record includes Basic Watchmaking Tips (Omega Qualified Watchmaker. 
(2019, August 16). Basic Watchmaking tips - checking and adjusting end shake. Omega Forums. Retrieved April 5, 2022, from https://omegaforums.net/threads/basic-watchmaking-tips-checking-and-adjusting-end-shake.100219/), hereinafter Omega Forums, and also Simplifying The Art of Endshake in Watchmaking (A. (2019, January 20). Simplifying The Art of Endshake in Watchmaking. NO BS WATCHMAKER. Retrieved April 5, 2022, from https://nobswatchmaker.com/blog/simplifying-the-art-of-endshake-in-watchmaking), hereinafter Anthony.  Omega Forums discloses end shake as measured by feel and eye sight. (Omega Forums, e.g., pg. 2, lines 8-24 disclosing So how do we check end shake?  It’s not really measured with any sort of tool, and is generally done by eye.  When in school we were given some examples that were made up specifically for training, so a platform with a jewel in it, a wheel, and another platform with a jewel on top – these were not complete movements.  These had known end shakes that were measured, and we were tested on being able to accurately judge the amount of end shake in these known examples by checking them by eye.  Essentially the way to check it is to use at least 10X magnification, look at the pivot in the jewel, move the wheel up and down in the jewel and see how much it moves.  Measuring this by eye can be tricky and requires some experience, and the smaller the end shake is the easier it gets, which sounds counterintuitive).  Anthony elaborates further on end shake, but only clarifies the findings of Omega Forums that end shake adjustments are made by eye sight and feel. (Anthony, e.g., see pg. 12, line 11 – pg. 18, line 3 disclosing a Horia Tool with a micrometric knob and a set of pumps and anvils, which acts as a linear compression/tension force/stroke applicator, but is still accomplished through feel and eye sight.  Anthony also discloses after you check and adjust endshake for a while (several years minimally), you’ll find that checking and adjusting endshake is an art in and of itself.  Seriously.  I’m not blowing smoke or trying to make this sound more complicated than it is.  I know many watchmakers who can grip a part (wheel, mainspring barrel, barrel arbor, etc.) and within a fraction of a section tell me what the endshake value is.  You’ll know by heart what 0.0 and 0.06 MM endshake feels like.  You’ll even know what the difference between 0.03 MM and 0.04 MM feels like.  It’s hard in the beginning (like everything else in life) but once you put in the work, I can guarantee you that you’ll immediately reap the rewards).

Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

WO 2019/185298 A1 to Schoormans et al relates to a position measurement system, interferometer 
system and lithographic apparatus.
US 3,383,983 A to Philippe relates to methods and apparatus for examining mechanisms for the existence 
of play therein.
US 2019/0146420 A1 to Junod et al. relates to a device for testing chronometric precision of watch, has 
sequencer arranged to manage durations of stabilization and durations of multi-position sequence intervals defining basic interval in which test is performed in chronometric positions.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863